217 Md. 653 (1958)
141 A.2d 684
GARDNER
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 121, September Term, 1957.]
Court of Appeals of Maryland.
Decided May 27, 1958.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
The application for leave to appeal is denied with costs. Judge Byrnes properly ruled on the petition filed in the Baltimore City Court for a writ of habeas corpus that the involuntary character of a confession and the insufficiency of the evidence to convict the petitioner of "conspiracy" was reviewable on appeal but not on habeas corpus. The petitioner's claim  not passed upon by the court below  that he was not afforded process for witnesses, and the failure of the prosecuting witness to testify, affect the regularity of the proceedings and, absent a demand for compulsory process, do not concern the jurisdiction of the trial court. The mere statements by a petitioner (i) that he was held incommunicado without benefit of counsel, (ii) that he was put in double jeopardy, and (iii) that his ten-year sentence was unlawful, without more, are not sufficient allegations of fact to show a denial of constitutional rights.